IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT




                           No. 00-50641
                       Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ANTONIO GARCIA-HERNANDEZ, also known as
Antonio Hernandez, also known as Juan
Antonio Garcia, also known as Pedro
Hernandez-Garcia,

                                          Defendant-Appellant;

                      ____________________

                        Consolidated with
                           No. 00-50682
                      _____________________


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

DANIEL SANCHEZ-CONTRERAS, also known
as Daniel Sanchez,
                                          Defendant- Appellant;

                      ____________________

                        Consolidated with
                           No. 00-50692
                      _____________________


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus
                           No. 00-50641
                 c/w Nos. 00-50682 & 00-50692 &
                       00-50825 & 00-50826
                               - 2 -


CARLOS REYNA-SANTANA, also known as
Mario Salinas-Cardenas, also known
as Felix Rivas,
                                         Defendant-Appellant;



                      ____________________

                        Consolidated with
                           No. 00-50825
                      _____________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JUAN GABRIEL SEGOVIA-GALAN, also known
as Roger Gallegos,
                                         Defendant-Appellant;

                      ____________________

                        Consolidated with
                           No. 00-50826
                      _____________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JOSE HOMERO RUELES-HERNANDEZ,
                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas
                       - - - - - - - - - -
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
                             No. 00-50641
                   c/w Nos. 00-50682 & 00-50692 &
                         00-50825 & 00-50826
                                 - 3 -

     Antonio Garcia-Hernandez, Daniel Sanchez-Contreras, Carlos

Reyna-Santana, Juan Gabriel Segovia-Galan, and Jose Homero

Rueles-Hernandez (collectively the Defendants) appeal their

sentences following their guilty plea convictions for illegal re-

entry after deportation in violation of 8 U.S.C. § 1326.     The

Defendants argue that their sentences should not have exceeded

the two-year maximum sentence under 8 U.S.C. § 1326(a).    The

Defendants acknowledge that their argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but they

seek to preserve the issue for Supreme Court review in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).

     The Defendants’ argument is foreclosed by Almendarez-Torres,
523 U.S. at 235.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgments of the district court be affirmed and that an

appellee’s brief not be required.   The motion is granted.

     AFFIRMED; MOTION GRANTED.




except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.